~

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LopezTalent Management LLC and Case No. 1:21-cv-02795 BMC
Josanne Lopez, —

 

Plaintiffs,
Veo DECLARATION OF LAURA
COATES
Laura Coates,
Defendant.
LAURA COATES, deposes and states as follows:
1. My name is Laura Coates and I submit this Declaration in support of

my motion to seal the Complaint in this matter to protect the confidentiality of
certain information improperly disclosed by Plaintiffs in their Complaint. |

2. For a period of time I retained Plaintiff LopezTalent to provide
certain management services for me. To facilitate this work, I provided certain
information to Plaintiffs, with the express understanding that the information
was confidential and should ‘not be publicly disclosed. Indeed, it is well

understood in the industry that media coniracts are trade secret, confidential and

‘proprietary.

3. I did not authorize Plaintiffs to make public disclosure of my
confidential information. Nonetheless, in their Complaint they purport to
disclose my specific compensation information, which disclosure is in violation of |

confidentiality agreements.

CORE/3521050.0002/166963350. |
Case 1:21-cv-02795-BMC - Document 9 Filed 05/19/21 Page 2 of 2 PagelD #: 40

4. My agreements, referred to in Plaintiff's Complaint, all have
confidentiality terms, and were undertaken with the understanding that specific
compensation information would be treated as confidential and'‘trade secret. |

5. I request that. the Court seal the Complaint to protect my
confidentiality rights and the rights of these third parties.

I declare under penalty of perjury that everything I have stated in this

AL

document is true and accurate. -

May 19, 2021

 

Laura C tes |

“

CORE/3521050:0002/166963350.1
